                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 RELIASTAR LIFE INSURANCE COMPANY,                     §
                                                       §
        Plaintiff,                                     §
                                                       §
 v.                                                    §     Civil No. 4:17-cv-771-KPJ
                                                       §
 TRINA R. WIEMER, LAURA R. WEIMER,                     §
 and RODERICH W. WIEMER, JR.,                          §
                                                       §
        Defendants.

                         MEMORANDUM OPINION AND ORDER

       Before the Court is the parties’ Joint Motion for Entry of Final Judgment and Order of

Interpleader Disbursement (the “Motion for Final Judgment”) (Dkt. 56). This matter is before the

undersigned pursuant to 28 U.S.C. § 636(c) and the consent of the parties. See Dkt. 60. Upon

consideration of the Motion for Final Judgment (Dkt. 56), the exhibits attached thereto (Dkts. 56-

1 – 56-3), and the entire record in this case, the Court finds the Motion for Final Judgment (Dkt.

56) is GRANTED.

                                     I.   BACKGROUND

       This is an interpleader action. Plaintiff ReliaStar Life Insurance Company (“ReliaStar”)

issued a life insurance policy (the “Policy”) on the life of Vincent H. Weimer, who died on August

19, 2017. See Dkt. 24. The proceeds of the Policy, valued at $3,000,000.00 (the “ReliaStar

Proceeds”), are in dispute because ReliaStar received competing claims to the Policy’s death

benefit (the “Death Benefit”) from Defendants. See Dkt. 1. ReliaStar does not dispute the Death

Benefit is payable, but because ReliaStar was unable to determine the proper payee for the Death

Benefit, ReliaStar filed a Complaint in Interpleader against Defendants pursuant to Federal Rule

of Civil Procedure 22, and 28 U.S.C. § 1335. See Dkt. 1.
                                   II. LEGAL STANDARD

       Generally, an interpleader action involves two stages. Rhoades v. Casey, 196 F.3d 592,

600-601 (5th Cir. 1999). First, the court determines whether the requirements for rule or statutory

interpleader action have been met by determining if there is a single fund at issue and whether

there are adverse claimants to that fund. Id. If the requirements have been met, the court then

moves to the second stage of determining the respective rights of the claimants, either through

summary judgment or trial in which each claimant proves its right to the fund by a preponderance

of the evidence—or, as in this case, by agreement of the parties. Id. Once the court determines

that the first stage has been satisfied, the court may dismiss the stakeholder Plaintiff from the

action. 7 CHARLES ALAN WRIGHT, ET AL., FEDERAL PRACTICE AND PROCEDURE § 1714 (3d ed.)

(“When the court decides that interpleader is available, it may issue an order discharging the

stakeholder, if the stakeholder is disinterested.”); General Elec. Capital Assur. v. Van Norman,

209 F. Supp.2d 668 (S.D. Tex. 2002). The Court has broad discretion in interpleader actions.

Rhoades, 196 F.3d at 600-601.

                                       III.    DISCUSSION

       On February 13, 2018, the Court determined that Reliastar was entitled to interpleader

relief pursuant to Federal Rule of Civil Procedure 22, and 28 U.S.C. § 1335, and granted Reliastar

leave to deposit the Death Benefit, together with any applicable interest or other amounts and

deductions required by the Policy, into the Registry of the Court. See Dkt. 30. Thereafter, the

interpleaded funds (the “Interpleaded Funds”) in the amount of $3,054,060.35, were deposited as

ordered by the Court, and Reliastar was dismissed with prejudice from the lawsuit. See id.; see

also Dkt. 33.

       After the parties advised the Court they had reached a settlement regarding the

disbursement of the Interpleaded Funds (see Dkt. 40), the Court appointed Garland Cardwell (“Mr.


                                                2
Cardwell”) as guardian ad litem to protect the interests of Defendant Trina R. Weimer’s minor

children, M.W. and B.W. (collectively, the “Minor Children”). See Dkt. 41. On August 14, 2018,

Mr. Cardwell filed a report finding the settlement was in the best interest of the Minor Children,

and recommending that the Court approve the settlement terms, as they apply to the settlement of

the Minor Children’s claims in this lawsuit and the creation of a trust for their benefit. See Dkt. 43.

Thereafter, Defendant Roderich W. Wiemer, Jr., filed a Motion to Enforce Mediated Settlement

Agreement (the “Motion to Enforce Mediated Settlement Agreement”) (Dkt. 45), and Defendant

Laura R. Wiemer filed a Motion for Disbursement of Funds and Partial Dismissal with Prejudice

(the “Motion for Disbursement of Funds”) (Dkt. 46) (collectively, the “Motions”). The Motions

seemed to indicate that not all parties were in full agreement. The following documents were

submitted as exhibits to the Motion to Enforce Mediated Settlement Agreement (Dkt. 45): (1)

Mediated Family Settlement Agreement (the “Settlement Agreement”) (Dkt. 45-1); (2) Mutual

Nondisparagement Agreement (Dkt. 45-2); (3) Last Will and Testament of Vincent H Wiemer (the

“Will”) (Dkt. 45-3); and (4) The M.W. and B.W. Section 142 Trust (Dkt. 45-4).

       The Court held a hearing on the Motions on October 23, 2018. All parties were represented

at the hearing, including Mr. Cardwell on behalf of the Minor Children. See Dkt. 52. As explained

on the record at the hearing, the Court determined that it lacked jurisdiction to approve the

Settlement Agreement (Dkt. 45-1) as drafted. Although the parties appeared to be in agreement

regarding the disposition of the Interpleader Funds, the Settlement Agreement (Dkt. 45-1) also

purports to settle disputes among the parties that are not within the scope of the present lawsuit,

notably a dispute regarding the terms of the Will (Dkt. 45-3). During the hearing, the parties

requested a recess, and after conferring, advised the Court on the record that they had reached an

agreement regarding disposition of the Interpleaded Funds. See Dkt. 52. The Court notes that on

the record at the hearing, Mr. Cardwell indicated his approval of the settlement and the form of


                                                  3
the proposed trust for the Minor Children. See id. Accordingly, the Court directed the parties to

submit the necessary papers to resolve the case with respect to the Interpleaded Funds. See id.

        Subsequently, the parties filed the present Motion (Dkt. 56), along with the following

exhibits: (1) Mediated Family Settlement Agreement1 (Dkt. 56-1); (2) The M.W. and B.W. Section

142 Trust (Dkt. 56-2); and (3) [Proposed] Final Judgment and Order of Interpleader Disbursement

(Dkt. 56-3). Among other things, the settlement calls for the Court to create a trust pursuant to

Section 142.005 of the Texas Property Code (the “Trust”) for the benefit of the minor children,

M.W. and B.W., and to appoint Fidelity Personal Trust Company, FSB, to serve as the Corporate

Trustee of the Trust, and Probity Advisors, Inc., as the Investment Advisor under the Trust.

        Upon consideration of the Motion (Dkt. 56), the exhibits attached thereto (Dkts. 56-1 – 56-

3), and the entire record in this case, the Court finds, in its discretion, that the parties’ agreement

serves the interests of justice.

                                          IV. CONCLUSION

        Based on the foregoing, and pursuant to the agreement of the parties and the

recommendation of the guardian ad litem, the parties’ Joint Motion for Entry of Final Judgment

and Order of Interpleader Disbursement (Dkt. 56) is GRANTED.

        IT IS THEREFORE ORDERED that from the Interpleaded Funds which have been

deposited into the registry of this Court in the amount of $3,054,060.35, the Clerk shall disburse

the entirety in the following manner:

        1) For payment of the guardian ad litem’s fees, which payment shall be deemed to be solely

made from the ReliaStar Proceeds:

        Payee: Garland Cardwell

        Amount: $5,000.00 (Five Thousand Dollars)

1
  With respect to the Mediated Family Settlement Agreement, the Court does not—and need not—approve said
settlement agreement for purposes of this ruling and expresses no opinion as to any matters contained therein.
                                                      4
       Address: Munson, Munson, Pierce & Cardwell
       123 S. Travis St.
       Sherman, Texas, 75090.

       2) For the benefit of Laura R. Wiemer, which payment shall be deemed to be solely made

from the ReliaStar Proceeds:

       Payee: Wolf & Henderson, P.C. IOLTA Account

       Amount: $500,000.00 (Five Hundred Thousand Dollars)

       Address: William L. Wolf
       Wolf & Henderson, P.C.
       4309 Irving Avenue, Suite 200
       Dallas, Texas, 75219.

       3) For the benefit of Trina Wiemer, individually and as next friend of M.W. and B.W,

which payment shall be deemed to be solely made from the ReliaStar Proceeds:

       Payee: Sanders, Motley, Young & Gallardo Trust Account

       Amount: $2,549,060.35 (Two Million, Five Hundred Forty-Nine Thousand, and Sixty

dollars, and Thirty-Five cents).

       Address: Michael Young
       Sanders, Motley, Young & Gallardo
       111 South Travis Street
       Sherman, Texas, 75090.

       IT IS FURTHER ORDERED that one hundred percent (100%) of all accrued interest on

the entirety of the Interpleaded Funds, less any assessed fee for the administration of the funds,

shall be disbursed to Trina Wiemer, individually, and as next friend of M.W. and B.W., payable

to “Sanders, Motley, Young & Gallardo Trust Account” and mailed to: Michael Young, Sanders,

Motley, Young & Gallardo, 111 South Travis St., Sherman, Texas, 75090.

       IT IS FURTHER ORDERED that the Court hereby establishes the Section 142.005 Trust

for the benefit of M.W. and B.W., and that the Trust shall be administered according to the terms



                                                5
    of the Trust Agreement for the Section 142.005 Trust, the form of which is attached to the Motion

    as Exhibit B (Dkt. 56-2).

           IT IS FURTHER ORDERED that net monies awarded to M.W. and B.W., net of fees, in

    the settlement related to the above-entitled and numbered cause shall be held in trust for the benefit

    of M.W. and B.W., pursuant to Section 142.005, Texas Property Code, and pursuant to the terms

    of the Trust Agreement.

           IT IS FURTHER ORDERED that Fidelity Personal Trust Company, FSB, is hereby

    appointed sole Trustee of the Trust, upon the Trustee’s acceptance of such Trust, and said funds

    from a final judgment or order in this cause for the benefit of M.W. and B.W., shall be delivered

    to the Trustee.
.
           IT IS FURTHER ORDERED that Probity Investment Advisors, Inc., is hereby appointed

    as the initial Investment Advisor under the Trust, to serve in accordance with the terms of the Trust

    Agreement.

           IT IS SO ORDERED.
           SIGNED this 16th day of November, 2018.

                       .


                                                  ____________________________________
                                                  KIMBERLY C. PRIEST JOHNSON
                                                  UNITED STATES MAGISTRATE JUDGE




                                                      6
